internal_revenue_service department of the treasury index number number info release date washington dc efer reply to re reporting a potential violation of sec_216 cc dom p si general information_letter date date dear i we have received a copy of your letter dated date addressed to mr william conlon chief of the examination_division in the office of the district_director for the internal_revenue_service in new york ny any_action that may be necessitated by your letter is within the purview of the district_director we do appreciate your interest in the administration of the internal_revenue_code particularly those provisions regarding the taxation of sec_216 cooperatives sincerely joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs special industries
